Case: 10-40435 Document: 00511469040 Page: 1 Date Filed: 05/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 6, 2011
                                     No. 10-40435
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FIANCÉ ALBRITTON,

                                                   Plaintiff - Appellant

v.

NATHANIEL QUARTERMAN; Warden Unknown THOMPSON; Warden
Unknown SWIFT; Warden Unknown WHEAT; P.A. Unknown NOLAN, Health
Services Provider; Unknown FRANCES, Chief of Unit Classification; Unknown
KYLE, Hospital Administrator; Dr. TITO ORIG, Coffield Unit Director,

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:08-CV-268


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Fiancé Albritton, Texas prisoner # 1227150, appeals following the
dismissal of his complaint brought under 42 U.S.C. § 1983 and the Americans
with Disabilities Act and the court’s subsequent ruling that he had failed to file
a timely notice of appeal.        Albritton challenges only the court’s underlying
judgment dismissing his complaint as frivolous. He does not challenge the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40435 Document: 00511469040 Page: 2 Date Filed: 05/06/2011

                                 No. 10-40435

court’s postjudgment order in which it rejected his claim that he had filed a
notice of appeal on March 14, 2009.
      For civil appeals, “[t]he filing of a timely notice of appeal, within thirty
days after entry of the court’s judgment, is mandatory and jurisdictional.”
Kinsley v. Lakeview Reg’l Med. Ctr. LLC, 570 F.3d 586, 588 (5th Cir. 2009).
Because the record does not reveal a timely notice of appeal from the underlying
judgment, this court lacks jurisdiction to review Albritton’s argument. See id.
Although we have jurisdiction to review the court’s subsequent postjudgment
order, Albritton has failed to brief any argument challenging the order and,
therefore, has abandoned the only cognizable claim on appeal. See Brinkmann
v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      APPEAL DISMISSED.




                                        2